                                                                                                   FILED
                                                                                            RICHARD W.NA GEL
                                                                                             CLERK OF c;iuRT
                               UNITED STATES DISTRICT COURT                               2019NOV-8 AHIO: 19
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DNISION                                        U.;-; . DISiRICT COU RT
                                                                                           SOUH!f RN DIST OHIO
                                                                                           WEST DI V CINClN~lATI
DONALD NEEDHAM,
                                                                            Case No. 1:19-cv-902
        Plaintiff,
                                                                            Dlott, J.
        v.
                                                                            Bowman , M.J.


TRIHEAL TH BETHESDA NORTH,

        Defendant.


                                   REPORT AND RECOMMENDATION

        By separate Order issued this date, Plaintiff Donald Needham has been granted

leave to proceed in forma pauperis pursuantto28 U.S.C. § 1915. 1 The complaintitselfis

now before the Court for a sua sponte review to determine whether the complaint, or any

portion of it, should be dismissed because it is frivolous, malicious, fails to state a claim

upon which relief may be granted or seeks monetary relief from a defendant who is

immunefromsuch relief. See 28 U.S.C. § 1915(e)(2)(B). For the reasons that follow, the

undersigned recommends that the complaint be dismissed.

        I. General Screening Authority

        Congress has authorized federal courts to dismiss an in forma pauperis complaint

if satisfied that the action is frivolous or malicious. Denton v. Hernandez , 504 U.S. 25 , 31

(1992); see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaintmay be dismissed as frivolous



1 The undersigned takes judicial notice that the same Plaintiff recently has initiated three other lawsuits in
this Court: (1) Needham v. Butler County Jail, Case No. 1: 19-cv-294-MRB-SKB ; (2) Needham v. Jones ,
Case No . 1:19-cv-368-MRB-KLL (dismissed in June 2019 as duplicative to Case No. 1:19-cv-294-MRB-
SKB); and (3) Needham v. Summit Behavioral Health, Case No. 1:19-cv-861-MRB-SKB.
when the plaintiff cannot make any claim with a rational or arguable basis in fact or

law. Neitzke v. Williams , 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898

F.2d 1196, 1198 (6th Cir. 1990). An action has no arguable legal basis when the

defendant is immune from suitor when plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis

when the allegations are delusional or rise to the level of the irrational or "wholly

incredible." Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need not accept

as true factual allegations that are "fantastic or delusional" in reviewing a complaint for

frivolousness . Hi/Iv. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke,490 U.S.

at 328).

       Congress has also authorized the sua sponte dismissal of complaints which fail to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915 (e)(2)(B)(ii).

Although a plaintiff's pro se complaint must be "liberally construed" and "held to less

stringent standards than formal pleadings drafted by lawyers," the complaint must "give

the defendant fair notice of what the ... claim is and the grounds upon which it

rests." Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976), and Bel/Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal citation and quotation omitted)). The complaint "must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010)("dismissal standard

articulated in Iqbal and Twomblygoverns dismissals for failure to state a claim" under

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1)).


                                             2
       "A claim has facial plausibility when the plaintiff pleads factual contentthat allows

the court to draw the reasonable inference thatthe defendant is liable for the misconduct

alleged." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept

all well-pleaded factual allegations as true, but need not "accept as true a legal conclusion

couched as a factual allegation." Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S . 265, 286 (1986)). Although a complaint need not contain "detailed factual

allegations," it must provide "more than an unadorned, the-defendant-unlawfully-harmed-

me accusation." Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A pleading

that offers "labels and conclusions" or "a formulaic recitation of the elements of a cause

of action will not do." Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

"naked assertion[s]" devoid of "furtherfactual enhancement." Id. at 557.

       II. Analysis

       Plaintiffs complaint asserts federal jurisdiction and a claim under the Freedom of

Information Act ("FOIA"), 5 U.S.C. §552(a). Plaintiff allegesthathe has submitted multiple

requests for his medical records underthe Freedom of Information Act and/or the Privacy

Act, but that the Defendant Bethesda North Tri health (hereinafter"the Hospital") has failed

to provide him with those records.     (See generally, Doc. 1-1 at 6-9).      Plaintiff seeks

monetary damages "in excess of $10,000," as well as his costs and attorney's fees and

an order compelling the Hospital to disclose the requested records. (Id. at 9-10).

       Plaintiffs complaint should be dismissed for failure to state any cla im for relief

under federal     law.   FOIA is   applicable    only to   federal   agencies.    5   U.S.C .

§551 (1 ); Washington v. Wishard Memorial Hosp ., 1995 WL 613629, at *2 (6th Cir.1995);

Butler v. Tennessee Bureau of Investigation, 1994 WL 194272, at *1, 1994 U.S. App.



                                             3
LEXIS 11555, at *3 (6th Cir. May 16, 1994). An "agency" under FOIA includes "any

executive department, military department, Government corporation, Government

controlled corporation , or other establishment in the executive branch of the Government

(including the Executive Office of the President), or any independent regulatory agency ."

5 U.S.C . § 552(f)(1 ). The Defendant Hospital does not fall within th at definition. See also

Sykes v. U.S ., 507 Fed . Appx. 455, 463, 2012 WL 5974285, at *7 (6th Cir. 2012) (holding

that FOIA does not apply to state entities, but only to federal agencies).

       For the same reasons , Plaintiff has failed to state any claim under the Privacy

Act. Schmittv. City of Detroit, 395 F.3d 327, 331 (6th Cir. 2005) ("The fact thatthe Privacy

Act contains a section that defines the term 'agency' as including only those agencies

that fall under control the federal government, coupled with a legislative history that

supports such a reading of its scope, forces us to conclude that ... the Privacy Act applies

exclusively to federal agencies.").

       Ill. Conclusion and Recommendation

      Accordingly, IT IS RECOMMENDED THAT this case be DISMISSED forfailureto

state any claim against the Defendant.



                                                          s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                              4
                         UNITED ST ATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION



DONALD NEEDHAM,
                                                              Case No. 1:19-cv-902
      Plaintiff,
                                                              Dlott, J.
      v.
                                                              Bowman , M.J.


TRIHEALTH BETHESDA NORTH ,

      Defendant.


                                         NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (''R&R") within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent's objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            5
